Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Non-Final Office Action is responsive to the following communication: corresponding claims filed on 12/27/2021.  Claims 1-4, 6, and 8-11 are pending.  Claims 1 and 8 are independent.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 6 and 10 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claim 6, the claim recites, in part, “determining a location of the report and a location of the fault clearance using a position-determining system with the respective mobile communication terminal and corresponding geographic coordinates of the installed software application.”  Upon installed software would have geographic coordinates within the context of the claim when read as a whole.  It does seem more obvious to the examiner how a position-determining system as recited would feature/include or be featured/included in/by installed software.  In view of the ambiguity, the Examiner believes the claim is vague and indefinite.
Claim 10 features the same or similar limitation as discussed above per claim 6, and is therefore likewise rejected under the same rationale.
If the Examiner is mistaken, Applicants should make the case for unambiguous clarity of the pending language on the record, and the Examiner will reconsider.  However, the Examiner believes the language could be substantially improved in terms of clarity, and recommends some clarifying amendments such that the various recited concepts are clearly taught in terms of their relatedness.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10078805 (“Westlake”) in view of U.S. Patent No. 9536231 (“Lerick”) and further in view of U.S. Patent Application Publication No. 2016/0314543 (“Krish”)1.
Regarding claim 1, WESTLAKE teaches a method for managing service requests (FIG. 21 teaching a framework of devices per FIG. 1, where FIG. 21 teaches how a user/resident can submit a repair/maintenance request via the framework and how that generated request is processed and managed by a centralized system/server/service to result in dispatching a user/technician to remedy the request (as summarized per column 1 line 57 – column 2 line 20)), the method comprising: 
receiving a report at a reporting center from … a user (FIG. 21’s first step teaching how the resident reports a particular fault to the centralized system/service), wherein the report includes a detected fault, a location of the fault … (implicit to FIG. 21’s first step is specification and/or identification of fault (e.g., “refrigerator”, or comparably “a pipe” per column 5 line 63 – column 6 line 18 which is assigned for repair/servicing and hence is necessarily subject to a reporting step prior to that), and where clearly there is a location reporting/advisement/identification that is a part of the 
creating a corresponding service ticket in the reporting center based on the report (FIG. 21, e.g. across the first two steps, specifically teaches that, as a function of the user/resident’s submission, a “work task” is created by the system/server/service); 
analyzing the report to enhance the service ticket with at least one additional datum selected from the group consisting of: a required tool2, a required consumable, and required spare parts (the framework generally contemplates that replacement steps may be taken to remedy a reported fault, e.g. per column 1 line 24 and column 5 line 56 and column 6 line 62 and column 8 lines 33-34, and more specifically “task completion guidance” is provided by way of logic/processing performed at the “operations management server” (FIG. 1 element 31), and this guidance is inclusive of determining the aforementioned replacement, which the Examiner equates with an analysis and related reporting of information inclusive of “required spare parts” (as recited) such that if analysis/processing results in determining that a replacement is needed for a reported fault item then it follows the item or parts amounting to the item are then required to perform the advised replacement);
sending the service ticket from the reporting center to a second mobile communication terminal associated with a service representative, wherein the second mobile communication terminal receives the service ticket and displays the service ticket on an output unit (FIG. 21, e.g. across the second and third steps, teaches how the created work task is assigned to a second user / technician who is then equipped on their device to proceed to the location/position of the reported problem (column 2 lines 14-17, but also column 6 lines 56-59 mentioning “task completion guidance” as provided by the system to the second user / technician) and intuitively this second user/technician must necessarily receive the created work task so that they can read/see it and perform the corresponding repair (i.e., a display step for the work order/task as received by the technician is clearly necessarily / is inherent), the technician’s device as mentioned here is a mobile communication device as Applicants admit on page 8 of the reply filed 11/29/2021, and as Westlake mentions at column 5 line 63 – column 6 line 18 (“mobile device with a camera”)); 
wherein the service representative clears the fault based on the service ticket and returning the service ticket from the second mobile communication terminal to the reporting center, wherein the returned service ticket comprises a photograph of the cleared fault and a location of the cleared fault (signaling/reporting the completion of the assigned task by the second user / technician may involve photography/image acquisition, per column 7 lines 4-30, and may also include the user/technician’s engagement with a QR code associated with the target device/item to be remedied per column 6 line 57 – column 7 line 10 and column 21 line 42 – column 22 line 3).

Westlake teaches that the assignment and prioritization of work via the framework may be optimized in view of certain aspects, see e.g. column 6 lines 19-53.  For example, work tasks may be assignment may be optimized based on a variety of factors, per lines 21-24, in an automated rule-based manner per lines 24-26 with a variety of goals/objects in mind that the framework can flexibly pursue per lines 33-36.  Lines 37-53 further discusses that the aforementioned is implemented based on a developed familiarity of both customer and worker, such that the fit/affinity for a worker being assigned to a task in service of a customer is considered.  In view of these aspects of the framework as taught, the Examiner believes Westlake may be read to further teach the additional limitation wherein analyzing the report includes applying artificial intelligence mechanisms at the reporting center to learn from an experience database (where the existing information for worker and customer necessary for Westlake to function as describe necessarily includes something akin to “an experience database” as recited, and to the extent that Westlake is somehow found to be lacking to teach the aforementioned further limitation, the Examiner would rely upon LERICK to teach what Westlake may otherwise lack, see e.g. Lerick’s column 15 lines 18-54 discussing the generation of a service request by a building management/maintenance/repair framework, where the service request and related labor/solution is improved via analytics obtained via “machine learning techniques“ and a variety of information sources.
Westlake and Lerick both relate to building maintenance/repair and more generally management.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Westlake’s analysis and optimization aspects in the concrete manner described per Lerick, with a reasonable expectation of success, such that all the factors/considerations and information leveraged by Westlake can be formally stored and maintained using well-known approaches in the state of the art and as described per Lerick for example.

Westlake, nor Lerick additionally, fail to teach the additional limitations of “receiving a report at a reporting center from a first mobile communication terminal associated with a user”, and “wherein the report includes … a photograph of the fault taken by a camera of the first mobile communication terminal” and “wherein the first mobile communication terminal determines the location of the fault.”  
At best, WESTLAKE teaches that a resident reports an appliance / property feature not working via an online task submission tool and authorizes access to the resident premises, e.g. per FIG. 21’s first flowchart step.  Westlake does not specifically teach what type of client machine is used in accessing this online tool, though one of ordinary skill in the art at the time of the filed invention might reasonably believe this is feasibly performed using a mobile device, even if Westlake does not explicitly say so, the Examiner relies upon KRISH to teach what Westlake and Lerick otherwise lack, see e.g. Krish’s [0002] discussing inspection of a building, and particularly that digital imaging / recording of inspection features for reporting purposes is performed per [0005], [0039], and [0047]-[0048], and per [0047] it is taught that location/position information is acquired and stored as part of the process, and that the class of devices used for this are broadly-contemplated per [0036] for example (inclusive of mobile and smart phones, PDAs, netbooks, laptops, and more generally other portable computing devices).
Like Westlake and Lerick, Krish can be understood to relate to building maintenance/repair and more generally management.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the useful reporting aspects of Krish, such as photography and position/location acquisition via a user’s mobile device, with Westlake and Lerick’s combined framework, with a reasonable expectation of success, such that useful information captured at the time of reporting can be leveraged to facilitate communication and review by the separate user class that is operative for repair/maintenance, thereby improving recording and communication aspects of the sort of inventive frameworks contemplated by Westlake, Lerick, and Krish for example.

Regarding claim 2, Westlake in view of Lerick and further in view of Krish teach the method as claimed in claim 1, as discussed above.  The aforementioned references further teach closing the service ticket at the reporting center after verifying the cleared fault, wherein verifying the cleared fault comprises testing for conformity between the location of the fault and the location of the fault clearance (Westlake’s column 21 line 42 – column 22 line 3).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Westlake in view of Lerick and further in view of Krish teach the method as claimed in claim 1, as discussed above.  The aforementioned references further teach wherein the report further comprises user comments (Krish’s inspection and reporting aspect per [0041]-[0058], and particularly one where inspection results are entered by the user in a manner akin to “word processing” as discussed in [0046] (which the Examiner believes is equivalent to “user comments” as recited) (see also [0049] discussing inspection results entered by the user via recorded audio, which is also equivalent to “user comments”)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Westlake in view of Lerick and further in view of Krish teach the method as claimed in claim 1, as discussed above.  The aforementioned references further teach wherein the report further comprises a deficiency state (Krish’s inspection and reporting aspect per [0041]-[0058], and particularly one where inspection results are entered by the user that amounts to a specification of “deficiencies, problems, defects or issues documented during the inspection” per [0051]).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Westlake in view of Lerick and further in view of Krish teach the method as claimed in claim 1, as discussed above.  The aforementioned references further teach determining a location of the report (Krish’s inspection and reporting aspect per [0041]-[0058], and particularly one and a location of the fault clearance using a position-determining system with the respective mobile communication terminal and corresponding geographic coordinates of the installed software application (Westlake’s column 6 line 63 onwards discussing various approaches of sensed/determined position/location for the fault, e.g. via mobile device sensor, geolocation, GPS, RFID/NFC, QR code, etc).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites that “… the second mobile communication terminal is configured to display the location of the fault and navigate the service representative to said location …”, which screenshots such as Westlake’s FIG. 9 of the cited reference are intended to accomplish.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, Westlake in view of Lerick and further in view of Krish teach the method ticket management system as claimed in claim 8, as discussed above.  The aforementioned references further teach wherein, the software application for sending the report can be installed on the mobile communication terminal of the user (“an application” per Krish’s [0041]-[0058] (and specifically, [0041]-

Response to Arguments
10.	Applicants’ arguments with respect to pending claims have been considered but are not persuasive, e.g. in view of the Examiner’s rejection presented above in relation to claim 1 for example.  See in particular the cited-to portions of Krish that provide various features not found in Westlake for example, but may be readily-combinable with Westlake to improve or enhance similar aspects of Westlake in terms of fault identification and reporting as leveraged to facilitate subsequent repair/maintenance measures by a second and different users.  Please consider Krish’s [0041]-[0058], and portions therein that the Examiner has specifically cited in relation to the claims addressed above by the obviousness rejection.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously-cited by the Examiner in the 892 form issued with the Advisory Action on 12/22/2021.
        2 Westlake’s column 1 line 44 mentions that similar systems in the state of the art provide “support tools” in facilitating comparable “asset tracking and maintenance” per “property management” (as the reference’s Background addresses).